EXHIBIT 99.1 MAG SILVER CORP. Unaudited Condensed Interim Consolidated Financial Statements (expressed in US$) For the three and six months ended June 30, 2012 Dated: August 14, 2012 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 770 800 West Pender Street Vancouver, BC V6C 2V6 phone toll free fax TSX:MAG NYSE MKT:MVG www.magsilver.com info@magsilver.com MAG SILVER CORP. Condensed Consolidated Statements of Financial Position (Unaudited) (expressed in US$ dollars unless otherwise stated (Note 2(k)) June 30, 2012 December 31, 2011 ASSETS CURRENT Cash $ $ Accounts receivable(Note 3) Marketable securities (Note 4) Prepaid expenses TOTAL CURRENT ASSETS EQUIPMENT AND LEASEHOLD IMPROVEMENTS (Note 5) INVESTMENT IN ASSOCIATE (Note 6) EXPLORATION AND EVALUATION ASSETS (Note 7) TOTAL ASSETS $ $ LIABILITIES CURRENT Trade and other payables $ $ COMMITMENTS (Notes 7 and 14) DEFERRED INCOME TAXES (Note 15) - TOTAL LIABILITIES SHAREHOLDERS' EQUITY Share capital (Note 8) Authorized - unlimited common shares, without par value Issued and outstanding common shares at June 30, 2012 - 55,683,224 (Dec.31, 2011 - 55,667,139) Share option reserve Accumulated other comprehensive income Deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ SUBSEQUENT EVENTS (Note 17) See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Unaudited) (expressed in US$ dollars unless otherwise stated (Note 2(k)) For the For the For the For the three month three month six month six month period ended period ended period ended period ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 EXPENSES Accounting and audit $ Amortization Filing and transfer agent fees Foreign exchange loss (gain) ) ) General office and property investigation Legal Management and consulting fees Share based payment expense (Note 8) Shareholder relations Travel INTEREST INCOME ARBITRATION AWARD (Note 16) - - LOSS ON WARRANT MARK-TO-MARKET - ) - ) (LOSS) EARNINGS FOR THE PERIOD BEFORE INCOME TAX $ ) $ $ ) $ ) DEFERRED INCOME TAX RECOVERY (Note 15) - - - (LOSS) EARNINGS FOR THE PERIOD $ ) $ $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) CURRENCY TRANSLATION ADJUSTMENT ) UNREALIZED LOSS ON MARKETABLE SECURITIES, NET OF TAX (Note 4) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. Condensed Consolidated Statements of Changes in Shareholders' Equity (Unaudited) (expressed in US$ unless otherwise stated - Note 2(k)) Accumulated Unrealized other Common shares Share Currency gain (loss) on comprehensive Total without par value Option translation marketable income (loss) shareholders' Shares Amount Reserve adjustment securities ("AOCL") Deficit equity Balance, January 1, 2011 $ ) $ Stock options exercised (Note 8b) ) - Share based paymentexpense (Note 8b) - Currency translation adjustment - - - ) - ) - ) Unrealized loss on marketablesecurities (Note 4) - ) ) - ) Net loss - ) ) Total Comprehensive Loss ) Balance, December 31, 2011 $ ) $ $ ) $ Stock options exercised (Note 8b) ) - Share based paymentexpense (Note 8b) - Currency translation adjustment - Unrealized gain on marketablesecurities (Note 4) - ) ) - ) Net loss - ) ) Total Comprehensive Loss ) Balance, June30, 2012 $ ) $ $ ) $ Six Month Comparative: Balance, January 1, 2011 $ ) $ Stock options exercised (Note 8b) ) - Share based paymentexpense (Note 8b) - Currency translation adjustment - Unrealized gain on marketablesecurities (Note 4) - ) ) - ) Net loss - ) ) Total Comprehensive Loss ) Balance, June 30, 2011 $ ) $ See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. Condensed Interim Consolidated Statements of Cash Flows(Unaudited) (expressed in US dollars unless otherwise stated (Note 2(k)) For the For the For the For the three month three month six month six month period ended period ended period ended period ended June 30, June 30, June 30, June 30, OPERATING ACTIVITIES (Loss) earnings for the period $ ) $ $ ) $ ) Items not involving cash: Amortization (Note 5) Gain on warrant mark-to-market - - Deferred income tax recovery (Note 15) - - ) - Share based payment expense (Note 8) Changes in operating assets and liabilities Accounts receivable ) ) ) Prepaid expenses ) ) Trade and other payables ) ) ) Net cash (used in) provided by operating activities ) ) ) INVESTING ACTIVITIES Investment in associate (Note 6) Exploration and evaluation expenditures (Note 7) Purchase of equipment and leasehold improvements (Note 5) - - ) ) Purchase of marketable securities - ) - ) Net cash used in investing activities ) FINANCING ACTIVITIES Issuance of common shares upon exercise of stock options (Note 8) Net cash from financing activities EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) DECREASE IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) 1. NATURE OF OPERATIONS MAG Silver Corp. (the “Company” or “MAG”) was incorporated on April 21, 1999 under the Company Act of the Province of British Columbia and its shares were listed on the TSX Venture Exchange on April 21, 2000 and subsequently moved to the TSX on October 5, 2007. The Company is an exploration and predevelopment company working on mineral properties it has staked or acquired by way of option agreement, principally in Mexico. The Company has not yet determined whether these mineral properties contain any economically recoverable ore reserves. The Company defers all acquisition, exploration and development costs related to the properties on which it is conducting exploration. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the interests, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on a profitable basis. Although the Company has taken steps to verify title to the properties on which it is conducting exploration and in which it has an interest, in accordance with industry standards for the current stage of exploration of such properties, these procedures do not guarantee the Company’s title. Property title may be subject to unregistered prior agreements and non-compliance with regulatory requirements. Address of registered offices of the Company: 1600 – 925 West Georgia Street Vancouver, British Columbia, CanadaV6C 3L2 Head office and principal place of business: 770 – 800 West Pender Street Vancouver, British Columbia, CanadaV6C 2V6 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Statement of compliance These condensed interim consolidated financial statements are prepared under International Accounting Standard (“IAS”) 34 Interim Financial Reporting, in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”).They do not include all of the information required for full annual IFRS financial statements and therefore should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2011. The accounting policies set out below have been applied consistently to all periods presented herein, and with the exception of the change in presentation currency effective January 1, 2012 (Note 2 (k) below), have not changed from the Company’s first interim IFRS condensed consolidated financial statements for the quarter ended March 31, 2011 and the Company’s accounting policies as disclosed in Note 2 to the audited consolidated financial statements for the year ended December 31, 2011. The accounting policies have been applied consistently by the Company and its subsidiaries. MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) These condensed interim consolidated financial statements have been prepared on a historical cost basis except for the revaluation of certain financial instruments, which are stated at their fair value.In addition, these condensed interim consolidated financial statements have been prepared using the accrual basis of accounting, except for cash flow information. (a)Basis of consolidation These consolidated financial statements include the accounts of the Company and the entities controlled by the Company (its subsidiaries, including special purpose entities). Control exists when the Company has the power to govern the financial and operating policies of an entity so as to obtain benefits from the entity’s activities. Subsidiaries are included in the consolidated financial results of the Company from the effective date that control is obtained up to the effective date of disposal or loss of control. The principal subsidiaries as at June 30, 2012 are Minera Los Lagartos, S.A. de C.V., Minera Pozo Seco S.A. de C.V., and Minera Sierra Vieja S.A. de C.V.All intercompany balances, transactions, revenues and expenses have been eliminated upon consolidation. These consolidated financial statements also include the Company’s 44% interest in the Juanicipio Joint Venture (Note 6), a significant investment in an associate (Note 2(b)) accounted for using the equity method. A special purpose entity (“SPE”), as defined by SIC 12 – Consolidation – Special Purpose Entities (“SIC 12”), is consolidated by the Company when the Company controls the SPE. The Company has determined that none of the entities in which it has interests meet the definition of an SPE. Where necessary, adjustments have been made to the financial statements of the Company’s subsidiaries and associates prior to consolidation, to conform the significant accounting policies used in their preparation to those used by the Company. (b)Investments in Associates The Company conducts a portion of its business through equity interests in associates. An associate is an entity over which the Company has significant influence, and is neither a subsidiary nor a joint venture. The Company has significant influence when it has the power to participate in the financial and operating policy decisions of the associate but does not have control or joint control over those policies. The Company accounts for its investments in associates using the equity method. Under the equity method, the Company’s investment in an associate is initially recognized at cost and subsequently increased or decreased to recognize the Company's share of earnings and losses of the associate and for impairment losses after the initial recognition date. The Company's share of earnings and losses of associates are recognized in profit or loss during the period. Distributions received from an associate are accounted for as a reduction in the carrying amount of the Company’s investment. At the end of each reporting period, the Company assesses whether there is any evidence that an investment in associate is impaired. This assessment is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved, and an assessment of the likely results to be achieved from performance of further exploration by the associate. When there is evidence that an investment in associate is impaired, the carrying amount of such investment is compared to its recoverable amount. If the recoverable amount of an investment in associate is less than its carrying amount, the carrying amount is reduced to its recoverable amount and an impairment loss, being the excess of carrying amount over the recoverable amount, is recognized in the period of impairment. When an impairment loss reverses in a subsequent period, the carrying amount of the investment in associate is increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized. A reversal of an impairment loss is recognized in net earnings in the period the reversal occurs. MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) (c)Significant Estimates The preparation of financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reported period. Significant estimates used in preparation of these financial statements include estimates of the net realizable value and any impairment of exploration and evaluation assets and of investment in associates, recoveries of receivable balances, provisions including closure and reclamation, share based payment expense, and income tax provisions. Actual results may differ from those estimated. (d)Critical judgments The Company reviews and assesses the carrying amount of exploration and evaluation assets and of its investment in associates for impairment when facts or circumstances suggest that the carrying amount is not recoverable.Assessing the recoverability of these amounts requires considerable professional technical judgement, and is made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration (see notes 2 (b) and 2 (g)). The Company has performed analysis of the functional currency for each subsidiary, and noted the majority of operating expenditures were either denominated in the United States dollar (“US$”) or determined by the US$.Consequently, the Company concludes that the US$, with the exception of the parent entity which has a Canadian dollar (“C$”) functional currency, is the currency that mainly influences the cost of providing goods and services in each of the Mexican subsidiaries of the Company, and in its Mexican Associate.The Company also considered secondary indicators including the currency in which funds from financing activities are denominated and the currency in which funds are retained. (e)Financial instruments Financial assets and financial liabilities are recognized when the Company becomes a party to the contractual provisions of the financial instrument. The Company classifies financial instruments as either held-to-maturity, available-for-sale, fair value through profit or loss (“FVTPL”), loans and receivables, or other financial liabilities. Financial assets held to maturity, loans and receivables and other financial liabilities, are measured at amortized cost.Available-for-sale instruments are measured at fair value with unrealized gains and losses recognized in other comprehensive income (“OCI”). Instruments classified as FVTPL are measured at fair value with unrealized gains and losses recognized in the statement of comprehensive loss. MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) The Company has designated its cash as FVTPL, which is measured at fair value. Accounts receivable are classified as loans and receivables, which are measured at amortized cost. Trade and other payables are classified as other liabilities, which are measured at amortized cost. Marketable securities that meet the definition of a derivative are classified as FVTPL and are measured at fair value with unrealized gains and losses recognized in the statement of comprehensive loss. All of the Company’s other marketable securities have been designated as available-for-sale, and are reported at fair value. Other comprehensive income includes the gains and losses from available-for-sale securities which are not included in profit or loss until realized, and currency translation adjustments on its net investment in foreign operations. (f) Cash Due to the low market interest rate on deposits and the need to maintain resources liquid for the Company’s ongoing exploration activities, management has maintained the Company’s cash in high interest savings accounts. (g)Exploration and evaluation assets The Company is in the exploration stage with respect to its activities and accordingly follows the practice of capitalizing all costs relating to the acquisition, exploration and evaluation of its mining rights and crediting all revenues received against the cost of the related interests. At such time as commercial production commences, these costs will be depleted on a units-of-production method based on proven and probable reserves. If a mineable ore body is discovered, exploration and evaluation costs are reclassified to mining properties.If no mineable ore body is discovered, such costs are expensed in the period in which it is determined the property has no future economic value. Exploration and evaluation expenditures include acquisition costs of rights to explore; topographical, geological, geochemical and geophysical studies; exploratory drilling; trenching and sampling; and activities involved in evaluating the technical feasibility and commercial viability of extracting mineral resources. This includes the costs incurred in determining the most appropriate mining/processing methods and developing feasibility studies. Management reviews the carrying amount of exploration and evaluation assets for impairment when facts or circumstances suggest that the carrying amount is not recoverable. This review is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration. When the results of this review indicate that indicators of impairment exist, the Company estimates the recoverable amount of the deferred exploration costs and related mining rights by reference to the potential for success of further exploration activity and/or the likely proceeds to be received from sale or assignment of the rights. When the carrying amounts of exploration and evaluation assets are estimated to exceed their recoverable amounts, an impairment loss is recorded in the statement of comprehensive loss.The cash-generating unit for assessing impairment is a geographic region and shall be no larger than the operating segment.If conditions that gave rise to the impairment no longer exist, a reversal of impairment may be recognized in a subsequent period, with the carrying amount of the exploration and evaluation asset increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized.A reversal of an impairment loss is recognized in profit or loss in the period the reversal occurs. MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) (h)Equipment and leasehold improvements Equipment is recorded at cost less accumulated amortization and impairment losses if any, and is amortized at the following annual rates: Computer equipment 30% declining balance Field equipment 30% declining balance Leasehold improvements straight line over lease term When parts of an item of equipment have different useful lives, they are accounted for as separate items (major components) of equipment, and depreciated over their respective useful lives. (i) Income taxes Deferred income taxes relate to the expected future tax consequences of unused tax losses and unused tax credits and differences between the carrying amount of statement of financial position items and their corresponding tax values.Deferred tax assets, if any, are recognized only to the extent that, in the opinion of management, it is probable that sufficient future taxable profit will be available to recover the asset.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of substantive enactment. (j) Provisions Provisions are liabilities that are uncertain in timing or amount. The Company records a provision when and only when: (i) The Company has a present obligation (legal or constructive) as a result of a past event; (ii) It is probable that an outflow of resources embodying economic benefits will be required to settle the obligation; and (iii) A reliable estimate can be made of the amount of the obligation. Constructive obligations are obligations that derive from the Company’s actions where: (i) By an established pattern of past practice, published policies or a sufficiently specific current statement, the Company has indicated to other parties that it will accept certain responsibilities; and MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statement (Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) (ii) As a result, the Company has created a valid expectation on the part of those other parties that it will discharge those responsibilities. Provisions are reviewed at the end of each reporting period and adjusted to reflect management’s current best estimate of the expenditure required to settle the present obligation at the end of the reporting period. If it is no longer probable that an outflow of resources embodying economic benefits will be required to settle the obligation, the provision is reversed. Provisions are reduced by actual expenditures for which the provision was originally recognized. Where discounting has been used, the carrying amount of a provision increases in each period to reflect the passage of time. This increase (accretion expense) is included in profit or loss for the period. There were no provisions as at June 30, 2012 or December 31, 2011. Closure and reclamation The Company records a provision for the present value of the estimated closure obligations, including reclamation costs, when the obligation (legal or constructive) is incurred, with a corresponding increase in the carrying value of the related assets.The carrying value is amortized over the life of the mining asset on a units-of-production basis commencing with initial commercialization of the asset.The liability is accreted to the actual liability on settlement through charges each period to profit or loss. The provision for closure and reclamation is reviewed at the end of each reporting period for changes in estimates and circumstances. There was no provision for closure and reclamation as at June 30, 2012 or December 31, 2011. (k) Functional currency and change in presentation currency The functional currency of MAG is the Canadian dollar (“C$”) and the functional currency of its Mexican subsidiaries and investment in associate is the United States dollar (“US$”). Each entity in the Company determines its own functional currency and items included in the financial statements of each entity are measured using that functional currency. Effective January 1, 2012, the Company changed its presentation currency from the C$ to the US$. The change in presentation currency is to better reflect the Company’s business activities and to improve investors’ ability to compare the Company’s financial results with other publicly traded businesses in the mining industry.In making this change to the US$ presentation currency, the Company followed the guidance in IAS 21 The Effects of Changes in Foreign Exchange Rates and have applied the change retrospectively as if the new presentation currency had always been the Company’s presentation currency. In accordance with IAS 21, the financial statements for all years and periods presented have been translated to the new US$ presentation currency as follows: ● All assets and liabilities have been translated from their functional currency into the new US$ presentation currency using the closing current exchange rate at the date of each balance sheet; ● Income and expenses for each statement of comprehensive loss presented have been retranslated at average exchange rates prevailing during each reporting period; MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial StatementsUnaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) ● Equity balances have been retrospectively translated at historical rates prevailing during the period incurred; and ● All resulting exchange differences have been recognized in other comprehensive income and accumulated as a separate component of equity (cumulative translation adjustment). (l) Foreign currency transactions In preparing the financial statements of the individual entities, transactions in currencies other than the entity’s functional currency (foreign currencies) are recorded at the rates of exchange prevailing at the dates of the transactions. At each statement of financial position date, monetary assets and liabilities are translated using the period end foreign exchange rate. Non-monetary assets and liabilities are translated using the historical rate on the date of the transaction. Non-monetary assets and liabilities that are stated at fair value are translated using the rate on the date that the fair value was determined. All gains and losses on translation of these foreign currency transactions are included in profit or loss. (m)Loss per common share Basic loss per share calculations is based on the weighted average number of common shares outstanding. The Company uses the treasury stock method for the calculation of diluted earnings per share. Diluted earnings per share are computed using the weighted average number of common and common equivalent shares outstanding during the year. Common equivalent shares consist of the incremental common shares upon the assumed exercise of stock options and warrants, but are excluded from the computation if their effect is anti-dilutive. As at June 30, 2012, the Company had 4,178,118 (June 30, 2011 – 3,709,934) common share equivalents consisting of the common shares issuable upon the exercise of outstanding exercisable stock options.These common share equivalents were not included for the purpose of calculating diluted earnings per share as their effect would be anti-dilutive. (n)Share based payments The fair value of all stock-based compensation and other stock-based payments are estimated as of the date of the grant using the Black-Scholes-Merton option valuation model and are recorded in profit and loss over their vesting periods.Stock options with graded vesting schedules are accounted for as separate grants with different vesting periods and fair values. Changes to the estimated number of awards that will eventually vest are accounted for prospectively. MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) (o)Changes in Accounting Standards The Company has reviewed new accounting pronouncements that have been issued but are not yet effective. These include: IAS 1, Presentation of Financial Statements, retains current IAS 1 presentation standards, but requires disclosure of Other Comprehensive Income (Loss) items distinguishing between those that are recycled to profit and loss and those that are not recycled. Retrospective application is required, and the standard is effective for annual periods beginning on or after July 1, 2012, with early application permitted. The Company will be required to adopt IFRS 9 Financial Instruments, which replaces the current standard, IAS 39 Financial Instruments: Recognition and Measurement. The new standard replaces the current classification and measurement criteria for financial assets and liabilities with only two classification categories: amortized cost and fair value, and is effective for annual periods beginning on or after January 1, 2015, with early application permitted. IFRS 10 Consolidated Financial Statements establishes principles for the presentation and preparation of consolidated financial statements when an entity controls one or more other entities. This standard (i) requires a parent entity (an entity that controls one or more other entities) to present consolidated financial statements; (ii) defines the principle of control, and establishes control as the basis for consolidation; (iii) sets out how to apply the principle of control to identify whether an investor controls an investee and therefore must consolidate the investee; and (iv) sets out the accounting requirements for the preparation of consolidated financial statements.IFRS 10 supersedes IAS 27 Consolidated and Separate Financial Statements and SIC-12 Consolidation—Special Purpose Entities and is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 11 Joint Arrangements establishes the core principle that a party to a joint arrangement determines the type of joint arrangement in which it is involved by assessing its rights and obligations and accounts for those rights and obligations in accordance with that type of joint arrangement. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 12 Disclosure of Involvement with Other Entities requires the disclosure of information that enables users of financial statements to evaluate the nature of, and risks associated with, its interests in other entities and the effects of those interests on its financial position, financial performance and cash flows. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 13 Fair Value Measurement defines fair value, sets out in a single IFRS a framework for measuring fair value and requires disclosures about fair value measurements. IFRS 13 applies when another IFRS requires or permits fair value measurements or disclosures about fair value measurements (and measurements, such as fair value less costs to sell, based on fair value or disclosures about those measurements), except for: share-based payment transactions within the scope of IFRS 2 Share-based Payment; leasing transactions within the scope of IAS 17 Leases; measurements that have some similarities to fair value but that are not fair value, such as net realizable value in IAS 2 Inventories or value in use in IAS 36 Impairment of Assets. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) IAS 27 Consolidated and Separate Financial Statements,as amended in May 2011, provides guidance on the accounting and disclosure requirements for subsidiaries, jointly controlled entities, and associates in separate, or unconsolidated, financial statements. It will have no impact on consolidated financial statements and is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IAS 28 Investments in Associates as amended in May 2011, provides detailed guidance on the application of the equity method to associates, subsidiaries and joint ventures (previously excluded from this standard),and is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 10, 11, and 12 and IAS 27 and 28 must be adopted concurrently. The Company has not early adopted any of these standards and is currently evaluating the impact, if any, that these standards might have on its consolidated financial statements. 3. ACCOUNTS RECEIVABLE June 30, 2012 Dec. 31, 2011 Harmonized sales tax ("HST") recoverable $ $ Mexican value added tax ("IVA") recoverable Interest receivable Other $ $ All amounts are current and expected to be recovered within a year. 4. MARKETABLE SECURITIES At June 30, 2012, the Company holds the following marketable securities: Dec. 31, June 30, 2012 Number Accumulated of Unrealized Fair Fair Shares Cost Gains (losses) Value Value Available-for-sale securities Fresnillo PLC $ Canasil Resources Inc. Common Shares ) ) (1) In 2008, the Company purchased 1,000 shares of Fresnillo plc, a company which holds a 56% interest in Minera Juanicipio, S.A. De C.V. (Note 6). (2)In 2010, the Company acquired, by way of private placement, 1.5 million units of Canasil Resources Inc. (“Canasil”) as required under the Esparanza Option agreement (Note 7d), for total consideration of $139,869.The units were comprised of one common share and one-half of one common share purchase warrant.Each whole warrant entitled the holder to purchase one common share of Canasil at a price of $C $0.15 until August 27, 2011. On May 16, 2011, the Company exercised the 750,000 warrants at a deemed cost including cash and the fair value of the warrants, totaling $261,758. MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at June 30, 2012 (expressed in US dollars unless otherwise stated) In 2011, the Company further subscribed to 500,000 units of Canasil, at a price of C$0.40 per unit for total consideration of $206,820, fulfilling an obligation under the Esparanza Option agreement (Note 7d). The units were comprised of one common share and one-half of one common share purchase warrant. Each whole warrant entitles the holder to purchase one common share of Canasil at a price of C$0.60 on or prior to May 6, 2012.During the period ended June 30, 2012, the 250,000 warrants expired unexercised. During the three and six months ended June 30, 2012, the Company recorded an unrealized loss, net of tax, of $367,242 and $203,523 respectively (June 30, 2011: $479,380 and $233,758 respectively ) in other comprehensive income on the above marketable securities designated as available-for-sale instruments. 5. EQUIPMENT AND LEASEHOLD IMPROVEMENTS Cost Computer equipment Field equipment Leasehold improvements Total Balance as at January 1, 2011 $ Additions - - Translation adjustment ) Balance as at December31, 2011 $ Additions - - Translation adjustment ) ) $
